February 26, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  DR. THEODORE M. HERRING, JR. AND CARMEN DAWSON, Appellants

NO. 14-13-00056-CV                           V.

    HERON LAKES ESTATES OWNERS ASSOCIATION, INC., Appellee
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on December 31, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.